Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
                                           Status of the Claims 
Claims 1-14, 21-26 of C. JIN et al., 16/646,106 filed on (Mar. 10, 2020) are pending and subject to first action on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  


Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 03/10/2020 is acknowledged and has been considered and made of record.   A signed copy of the 1449 is attached herewith.      
Response to Restriction
Applicant's election with traverse of Group I, claims 1-14 and species of Example 8 
    PNG
    media_image1.png
    123
    247
    media_image1.png
    Greyscale
, 2-(2-(4-(3,5-cyano-1H-indol-3-yl)propyl)piperazin-1-1-yl)pyrimidin-5-yl)-4-methylthiazole-5-formamide in the reply filed on 06/16/2021 is acknowledged.  The traversal is on the ground(s) that the use of Zhang’s reference in the restriction requirement does not cure the distinct structural differences between compounds claimed herein and compounds disclosed in Zhang.  This is not found persuasive because contrary to applicants assertion, the compounds disclosed by Zhang are compounds that inhibits the activity of 5-HT, the activity claimed herein thus, rendering the lack of unity appropriate.  
The elected species was searched and no art was found, hence the search was extended to the entire scope of claims 1-14 where Y is limited to (Y-9 to Y-11).  
Claims 21-26 have been withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to non-elected subject matter.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed prodrugs or metabolites thereof.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). 
Regents of the Univ. of California v. Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398, 1404, 1406 (Fed. Cir. 1997); Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1887 (Fed. Cir.2004) (method claims involving compounds defined by what they do (i.e., selectively inhibit activity of PGHS-2 gene product) rather than a physical description of the compounds, coupled with the lack of any disclosed compounds or preparation methods in the specification failed to satisfy the written description requirement); Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161, 1164 (Fed. Cir. 2010) (functional claim language can meet the written description requirement when the art has established a correlation between structure and function) (citing, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609,1617 (Fed. Cir. 2002)).   
In Regents of the Univ. of California v. Eli Lilly (“Lilly”), the claims at issue related to cDNAs encoding for insulin.  Respecting claim 5, which requires a microorganism that contains human insulin encoding DNA, The Lilly court found that although the specification described a general method for obtaining human insulin encoding cDNA, 
Applicants have not defined the term metabolite anywhere in the specification.
Applicant defines the term prodrug in the specification as follows, and provides some 

general description on making and using prodrugs.


    PNG
    media_image2.png
    333
    329
    media_image2.png
    Greyscale


See, Specification at page 20, paragraph [0099].  
Applicant’s definitions comport with the generally accepted meaning of prodrug in the art, wherein a prodrug is a therapeutic agent that is inactive per se but is transformed into an active metabolite in vivo.  B Testa et al., Prodrug Design in, 5 Encyclopedia of Pharmaceutical Technology, 3008-3014 (J. Swarbrick ed., 3rd ed., 2007).  
In the instant case, Applicant does not disclose a single example of a prodrug or metabolite within the scope of the claims. Therefore, the application clearly fails to provide a representative number of species of the widely divergent subject matter encompassed by the claimed metabolites and prodrugs. 
Beyond the disclosure of a representative number of species, the written description requirement for a claimed genus may be satisfied through sufficient disclosure of the relevant identifying characteristics of the genus (i.e., structure or other physical and/or chemical properties), by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics (see MPEP 2163 (ii)). However, Applicant’s specification provides no such guidance. 
Therefore, the description of the structure of a genus of compounds, as in the instant case, does not constitute a description of all prodrugs that might be metabolized to yield the claimed compounds in vivo or all compounds that may be derived from a compound of the invention in vivo. An adequate written description of prodrugs and metabolites requires more than a mere statement that it is part of the invention; what is required is a description of the prodrug or metabolite itself. It is not sufficient to define an invention solely by its principal property (i.e., it is a prodrug or metabolite of the disclosed 
State of the Art
Applicants claim compounds of formula (I) 
    PNG
    media_image3.png
    103
    245
    media_image3.png
    Greyscale
, where Y can be any of (Y-9 to Y-11).    
The closest reference is Patent number 10,316,025 disclsing compounds such as
    PNG
    media_image4.png
    114
    312
    media_image4.png
    Greyscale
.  Thus, the instant invention is neither taught nor render obvious by the art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        





/Tracy Vivlemore/Primary Examiner, Art Unit 1635